1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      ANTONIO LAVON DOYLE,                            Case No. 3:00-cv-00101-RCJ-WGC
5
            Petitioner,
6                                                     ORDER
            v.
7

8     WILLIAM GITTERE, et al.,
9           Respondents.
10

11

12          In this capital habeas corpus action, on October 22, 2020, the Court denied the
13   petitioner, Antonio Lavon Doyle, habeas corpus relief, and judgment was entered
14   accordingly (ECF Nos. 340, 341). On November 19, 2020, Doyle filed a Motion to Alter
15   or Amend Judgment, pursuant to Federal Rule of Civil Procedure 59(e) (ECF Nos. 342,
16   344). Respondents filed an opposition to that motion (ECF No. 357), and Doyle filed a
17   reply (ECF No. 358). The Court will deny Doyle’s motion.
18          Rule 59(e) is an “extraordinary remedy, to be used sparingly in the interests of
19   finality and conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945
20   (9th Cir. 2003) (quoting 12 James Wm. Moore et al., Moore's Federal Practice §
21   59.30[4] (3d ed.2000)); see also Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d
22   877, 890 (9th Cir. 2000) (same). A Rule 59(e) motion “should not be granted, absent
23   highly unusual circumstances, unless the district court is presented with newly
24   discovered evidence, committed clear error, or if there is an intervening change in the
25   controlling law.” 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.
26   1999); see also Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir. 2001)
27   (“Amendment or alteration is appropriate under Rule 59(e) if (1) the district court is
28   presented with newly discovered evidence, (2) the district court committed clear error or
                                                  1
1    made an initial decision that was manifestly unjust, or (3) there is an intervening change

2    in controlling law.”).

3           In his motion, Doyle does not present any newly discovered evidence, and he

4    does not argue that there has been an intervening change in controlling law. See Motion

5    to Alter or Amend Judgment (ECF Nos. 342, 344). Therefore, the question here is

6    whether Doyle makes a showing of clear error or manifest injustice such as to warrant

7    alteration or amendment of the judgment.

8           Doyle first argues that the Court overlooked his argument, regarding Ground 9 of

9    his second amended habeas petition, that the jury instructions rendered the definition of

10   first-degree murder vague and overbroad, and eliminated the distinction between first-

11   and second-degree murder. See Motion to Alter or Amend Judgment (ECF No. 342),

12   pp. 3–6. The Court, however, did not overlook that argument. The Court explicitly ruled:

13          … [T]his Court finds meritless Doyle’s claim that Instruction No. 6 blurs the
            distinction between first- and second-degree murder. The jury instructions,
14          read in their entirety, sufficiently distinguished between the two degrees of
            murder. See Jury Instructions, Exh. 154, Instruction Nos. 7–13 (ECF No.
15          172-10, pp. 9–15).
16   Order entered October 22, 2020 (ECF No. 340), pp. 55–56.

17          Second, Doyle argues that this Court should reconsider its ruling, in its order of

18   May 23, 2018 (ECF No. 318), on Respondents’ motion to dismiss (ECF No. 301), that

19   Nev. Rev. Stat. § 34.800 (laches) was adequate to support application of the procedural

20   default doctrine. See Motion to Alter or Amend Judgment (ECF No. 342), pp. 6–9. The

21   Court has reviewed its ruling in this regard (see Order entered May 23, 2018 (ECF No.

22   318), p. 19), and determines that Doyle does not demonstrate that ruling to be clearly

23   erroneous.

24          Third, Doyle argues that, in its order on his motion to reconsider the order on

25   Respondents’ motion to dismiss, the Court overlooked his argument that the Court

26   should appoint separate counsel to assess whether his counsel’s performance

27   presented a ground for equitable tolling. See Motion to Alter or Amend Judgment (ECF

28   No. 342), pp. 9–11; see also Motion to Reconsider Order (ECF No. 320), pp. 16–18, 21;
                                                  2
1    Order entered October 7, 2019 (ECF No. 331). The Court determines that Doyle has not

2    shown the Court to have committed clear error in this regard. The attorney error alleged

3    by Doyle falls short of the sort of abandonment or professional misconduct that might

4    justify equitable tolling. See Holland v. Florida, 560 U.S. 631, 649–54 (2010) (discussing

5    attorney error that may warrant equitable tolling); see also Holland, 560 U.S. at 659

6    (Alito, J., concurring) (If petitioner is “abandoned” by his lawyer—such that the lawyer “is

7    not operating as his agent in any meaningful sense of that word”—this may constitute

8    an extraordinary circumstance warranting equitable tolling); see also Maples v. Thomas,

9    565 U.S. 266, 281–83 (2012) (discussing Holland). As such, the Court did not err in not

10   appointing separate counsel to pursue this argument for equitable tolling.

11          Doyle has not made a showing of clear error or manifest injustice such as to

12   justify alteration or amendment of the judgment.

13          IT IS THEREFORE ORDERED that Petitioner’s Motion to Alter or Amend

14   Judgment (ECF Nos. 342, 344) is DENIED.

15

16          DATED THIS 8th day of July, 2021.
17

18
                                               ROBERT C. JONES,
19                                             UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                  3
